Title: To John Adams from Stephen Peabody, 23 November 1798
From: Peabody, Stephen
To: Adams, John



Hond. Sir
Atkinson Novr. 23d. 1798

My Son who is now upon a visit with me, from the district of Maine, informs me that they have been, and are, infested with Antifederalism, and characters who are exerting themselves, that all places of profit, or honor should be filled with Jacobins.—He has, as far as his influence extends, opposed the party and the Spirit, and wishes that such characters might not be promoted in the civil or military departments. He is now engaged in a small trade; but has ever been desirous to take an active part in the military line, in the defence of his country: Whether he is qualified or not, I am not a Judge; but he has been encouraged to ask for a Major’s commission, if there be room, and he can be recommended to the proper authority who makes the appointments.
He would feel grateful for your interposition in his favor, if you think he would be likely to do service for the public; and additional obligations would be lain upon me.
Mrs. Peabody returned in Safety from Quincy, Saturday evening after you left that place. She left Mrs. Adams in better health than she was the first of the week; Saw Mrs. Foster in her own house in Boston; and appeared pleased with her Journey.—She joins me in presenting our best regards to you Sir, and her Son William S Shaw—
With defference, I am / Hond. Sir / Your most obedient / humble Sert.

            Stephen Peabody
            
            
PS–The Snow here is at least one foot & 1/2  deep on a level—

